Citation Nr: 0330954	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  99-01 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for heart disease and 
respiratory disorder due to tobacco use in service.  

2.  Entitlement to service connection for nicotine 
dependence.  

3.  Entitlement to service connection for heart disease and 
respiratory disorder claimed as secondary to nicotine 
dependence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1954 to August 
1958.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1998 decision by the RO 
which denied service connection for the disabilities now at 
issue on appeal.  A personal hearing at the RO was held in 
July 1999.  The Board remanded the appeal to the RO for 
additional development in August 2000.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions. 

The veteran contends that his current heart and lung 
disorders are the result of tobacco use that began in 
military service.  In a tobacco use/nicotine dependence 
questionnaire received in June 1998, the veteran reported 
that he first learned that his disabilities were related to 
smoking in 1993, and that all of his medical treatment since 
then was by VA.  The RO subsequently obtained all VA 
treatment records from 1991 to the present.  Upon reviewing 
those records, the Board notes a VA progress note in 
February 1994 indicated that he was first admitted to St. 
Francis/St. George Hospital for a transient ischemic attack 
(TIA) in February or March 1993, and that he was readmitted 
again in July 1993 for the same problems.  An angiogram was 
reportedly performed at that facility.  The records also 
show a reported history of TIA in 1987 (December 1993 VA 
progress note), and a reported history of a "stroke" in 
1981.  (February 1991 VA progress note).  

The initial treatment records for the veteran's 
cardiovascular problems are pertinent to the claim of 
service connection.  Had the veteran been forthcoming with 
his history of treatment outside VA, the information could 
have been requested in the Board's earlier remand.  As VA 
now has knowledge of the existence of records germane to the 
claim, and no attempt has been made to obtain any of these 
records, the appeal must be remanded to attempt to obtain 
all available records.  

Additionally, the Board notes that the veteran reported that 
he stopped working after his first myocardial infarction and 
that he has been unemployed ever since.  The evidentiary 
record does not indicate whether he has applied for or been 
awarded Social Security disability.  Therefore, an inquiry 
should be made to determine whether he is receiving Social 
Security disability.  If so, the RO should obtain copies of 
the decision and the medical records relied upon to award 
benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 369 
(1992).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA as 
implemented in 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and are satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The RO should contact the veteran 
and obtain the names and addresses of 
all health care providers, VA or 
private, who treated him for any 
cardiovascular or lung problems, and for 
his withdrawal from smoking.  Of 
particular interest are all records from 
St. Francis/St. George Hospital for 
admission in February/March, and July 
1993, and all treatment records for his 
cessation of smoking by Dr. T. Bort, St. 
Francis/St. George Professional 
Building, Suite 300, 2841 Boudinot Ave., 
Cincinnati, OH  45238.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If 
the RO cannot obtained records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his 
representative are to be notified of any 
unsuccessful efforts in this regard.  

3.  The veteran should also be asked to 
clarify whether he is currently 
receiving or has received Social 
Security disability benefits.  If so, 
the RO should obtain from the Social 
Security Administration the records 
pertinent to the award of Social 
Security disability benefits, including 
the administrative decision and the 
medical records relied upon concerning 
that claim.  

4.  If evidence is obtained which 
relates the disabilities now at issue on 
appeal to smoking in service, he should 
be scheduled for examination by an 
appropriate specialist in order to 
determine whether he meets, or has met, 
the criteria for a diagnosis of nicotine 
dependence.  Prior to any examination, 
the claims folder must be made available 
to the physicians for review of the 
case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examiner should elicit a detailed 
account from the veteran regarding his 
smoking history during his military 
service and thereafter.  If the 
specialist determines that the veteran 
meets the diagnostic criteria for 
nicotine dependence, the examiner should 
determine whether it is at least as 
likely as not that the veteran developed 
a nicotine dependence during military 
service, as the criteria for diagnosing 
that disorder is set forth in the DSM-
IV.  The basis for any opinions 
expressed should be identified.  If the 
examiner is only able to theorize or 
speculate as to this matter, he/she 
should so state.  A complete rationale 
must be provided for all conclusions 
reached and opinions expressed, and in 
the event additional consultation from 
other specialists is deemed necessary, 
that should be accomplished.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.  

6.  After the requested development has 
been completed, the RO should review the 
veteran's claims.  The RO should 
adjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA of 2000 and implementing 
regulations and other legal precedents, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


